Exhibit 23.1 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com September 12, 2013 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Perk International Inc. Brooklyn, NY To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form S-1/A Amendment No. 2, Registration Statement under the Securities Act of 1933, filed by Perk International Inc.of our report dated June 17, 2013, relating to the financial statements of Perk International Inc., a Nevada Corporation, as of May 31, 2013 and for the period from April 10, 2013 (inception) to May 31, 2013, and the reference to us under the caption “Interests of Named Experts and Counsel”. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
